RESOLUCIÓN
El Canon XVIII de Ética Judicial(1) vigente, en lo perti-nente, dispone:
El Juez ha de mantener el proceso judicial en un ambiente de solemnidad y respeto. El tomar fotografías o películas en el salón del tribunal durante la celebración de sesiones judiciales o recesos entre dichas sesiones, y el radiodifundir o televisar procedimientos judiciales, restan dignidad al tribunal, pueden distraer al testigo que esté prestando testimonio y pueden obs-taculizar el logro de un juicio imparcial, por lo que ello no debe permitirse. Podrá, no obstante, permitirse la toma de fotogra-fías o películas en ocasiones estrictamente ceremoniales. 4 L.P.R.A. Ap. IV-A.
Dentro del significado y espíritu de este canon, es incompatible la práctica de permitir la toma de fotografías, *40películas o videos sobre los procesos judiciales, incluso de sus recesos entre sesiones, mediante su filmación al man-tener, y permitir, abiertas las puertas del salón de sesiones o a través de las pequeñas áreas de cristal transparente de esas puertas. Dicha práctica, o cualquiera afín, tiende a restar el decoro, la solemnidad y el respeto que debe per-mear en el salón de sesiones del tribunal y, por ende, debe ser descontinuada inmediatamente.
La Oficina de Administración de los Tribunales, a la bre-vedad posible, comunicará a todos los miembros de la Ju-dicatura una copia de esta resolución.

Regístrese y publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General

(1) El balance de los intereses involucrados en este canon tiene dimensiones complejas y sensibles. Ante la consideración de este Tribunal se encuentra sometido el Informe de la Conferencia Judicial que recomienda unas enmiendas a este canon.
Mientras el Tribunal considera y resuelve en definitiva si lo enmienda o no, es un imperativo esta resolución que expone el ámbito y alcance bajo el texto actual.